Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       DETAILED ACTION
This is in response to the communication filed on 12/30/2020. Claims 1-20 were pending in the application. Claims 1-20 are allowed.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 12/30/2020, with respect to 35 USC 103 type rejections of claims 1-20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-20 have been withdrawn. 
                                               Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative Mr. Walter ‘Zev’ Rudberg on January 14, 2021. Claims 1, 13, 16 and 19 have been amended as follows:
Claim 1.	(Currently Amended) A method of operating an electronic device, the method comprising:

identifying joint angles of the user that change over a period of time due to the movement of the user;
modifying the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the movement, wherein the modified dynamic biometric data is for reconstructing a distorted movement of the user; and
transmitting the modified dynamic biometric data to a server for providing a service based on the modified dynamic biometric data.
Claim 13.	(Currently Amended) An electronic device comprising: 
a communicator;
a memory configured to store a program for performing an operation of the electronic device; and
a processor configured to: 
obtain dynamic biometric data regarding a movement of a user, wherein movement of the user indicates an identity of the user;

modify the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the movement, wherein the modified dynamic biometric data is for reconstructing a distorted movement of the user; and 
transmit the modified dynamic biometric data to a server for providing a service based on the modified dynamic biometric data.
Claim 16.	(Currently Amended) A method of operating a server, the method comprising:
receiving dynamic biometric data regarding a movement of a user, wherein the movement of the user indicates an identity of the user; 
identifying joint angles of the user that change over a period of time due to the movement of the user;
modifying the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the 
providing a service based on the modified dynamic biometric data.
Claim 19.	(Currently Amended) A server comprising: 
a communicator;
a memory configured to store a program for performing an operation of the server; and
a processor configured to: 
obtain dynamic biometric data regarding a movement of a user, wherein the movement of the user indicates an identity of the user, 
identify joint angles of the user that change over a period of time due to the movement of the user, 
modify the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the movement, wherein the modified dynamic biometric data is for reconstructing a distorted movement of the user, and 
provide a service based on the modified dynamic biometric data.
                                Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
            Independent claims 1 and 13 are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/ device comprising besides other limitations: modifying the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles identified  at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the movement, wherein the modified dynamic biometric data is for reconstructing a distorted movement of the user; and transmit the modified dynamic biometric data to a server for providing a service based on the modified dynamic biometric data.
           Independent claims 16 and 19 are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/ server comprising besides other limitations: modifying the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles identified at certain time intervals for removing an identifier included in the dynamic biometric data and de-identifies the identity of the user by preventing the user from being identified based on the movement, wherein the modified dynamic biometric data is for reconstructing a distorted movement of the user, and provide a service based on the modified dynamic biometric data.
Closest prior art in the record, publication “Person De-Identification in Videos”, P. Agrawal et al teaches a method/ system to de-identify individuals from videos that involves tracking and segmenting individuals in a conservative voxel space involving x, y, and time. A de-identification transformation is applied per frame using these voxels to obscure the identity. P. Agrawal et al further teaches modification/ de-identification process to remove information related to identity of the user; and presenting the results to evaluate how well humans can identify individuals from the transformed videos (See Abstract and Introduction) However, P. Agrawal et al fails to teach expressly identifying joint angles of the user that change over a period of time due to the movement of the user, and modifying the dynamic biometric data of the movement of the user, the modification changes a value of one of the joint angles identified at certain time intervals, and de-identifies the identity of the user by preventing the user from being identified based on the movement, , and providing a service based on the modified dynamic biometric data.
                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494